Citation Nr: 1422751	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-04 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased disability rating for right knee meniscectomy with degenerative changes, status post partial knee replacement, in excess of 10 percent beginning October 1, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1983 to September 1994.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned in an August 2012 videoconference Board hearing, the transcript of which is included in the record.  

By way of procedural background, the Veteran filed a claim for a total temporary rating in June 2009 due to a partial right knee replacement procedure.  In an August 2009 rating decision, the RO granted a temporary evaluation of 100 percent based on surgical treatment necessitating convalescence, effective June 1, 2009.  In that same rating decision, the RO granted a 10 percent rating for the Veteran's right knee disability, effective October 1, 2009.  In a November 2009 rating decision, the RO continued the 10 percent rating for the Veteran's right knee disability.  The Veteran filed a notice of disagreement with the 10 percent rating assigned as of October 1, 2009.  As such, the Board will consider whether a higher rating, in excess of 10 percent, is warranted for right knee disability for the period beginning October 1, 2009.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

1.  The Veteran underwent a partial right knee replacement on June 1, 2009, entitling him to a 100 percent disability rating for one year from the date of this operation.
2.  Beginning June 2, 2010, the Veteran's right knee has not manifested severe painful motion or weakness.


CONCLUSIONS OF LAW

1.  The criteria for establishing a 100 percent disability rating following a June 1, 2009 partial right knee replacement procedure, through June, 1, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256-63 (2013).

2.  The criteria for establishing a 30 percent disability rating, but no higher, for a right knee disability, status post partial knee replacement, as of June 2, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256-63 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a January 2011 letter, after the rating decision on appeal, the Veteran was provided notice of what information and evidence was needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was also advised of how disability ratings and effective dates are assigned.

The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  The notice discussed above complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence that was needed to support his claim.  Moreover, following the notice, the RO readjudicated the appeal, most recently in a January 2012 statement of the case.  The Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  Thus, the Board concludes that there is no prejudice to the Veteran due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  

In regard to the duty to assist, the Board notes that during the August 2012 Board videoconference hearing, the Veteran's representative stated that he would be submitting additional evidence with a waiver of RO consideration.  See August 201 Board Hearing Transcript at pg. 2.  Upon review of the evidence of record, it does not appear that the evidence was submitted by the representative and neither the Veteran nor his representative has made the Board aware of any outstanding information not yet obtained by VA.  The Board further notes that the decision herein is essentially a full grant of benefits as sought by the Veteran.  Specifically, during the August 2012 Board hearing, the Veteran's representative stated that the RO had rated the Veteran under the wrong Diagnostic Code and that the Veteran's "correct rating should be under the criteria set forth in diagnostic code 5055, providing for a 30 percent rating for the right knee, and an additional coalescence period."  As discussed in detail below, the Board is granting the maximum coalescence period (1 year) and assigning a 30 percent disability rating thereafter, as requested by the Veteran's representative.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, several VA examination reports, and the Veteran's statements. 

The examination reports reflect that the examiners reviewed the Veteran's medical history, and documented his current clinical manifestations sufficient to assess the disabilities status pursuant to the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the medical examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to notify and assist has been met in this case.

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating for Right Knee Disability

The evidence of record reflects that the Veteran underwent a partial right knee replacement on June 1, 2009.  See operation report from the Bone and Joint Hospital at St. Anthony; see also November 2009 and December 2011 VA examination reports.  The Veteran filed his claim for an increased disability rating in July 2009.  In an August 2009 rating decision, the RO assigned a temporary 100 percent disability evaluation for convalescence, effective June 1, 2009.  A 10 percent disability rating was assigned as of October 1, 2009, four months after the June 2009 partial right knee replacement surgery.  

Under Diagnostic Code 5055, the prosthetic replacement of a knee joint is to be rated 100 percent disabling for 1 year following the implantation of the prosthesis. 38 C.F.R. § 4.71a.  By its very terms, Diagnostic Code 5055 does not differentiate between total and partial knee replacements.  There is no indication of any intent on the part of VA to limit the application of Diagnostic Code 5055 only to total knee replacements.  See Fed. Reg. 45,348 (final rule).  The RO impermissibly read into the Diagnostic Code a limitation that was not otherwise present.  To the extent that the scope of the Diagnostic Code is ambiguous, that ambiguity must be resolved in the Veteran's favor.  See Brown v. Gardner, 513 U.S. 115, 118 (1994); Kilpatrick v. Principi, 16 Vet. App. 1, 6 (2002).  Accordingly, the Board finds that Diagnostic Code 5055 applies to the partial knee replacement and must be considered in determining whether a higher rating may be assigned.  As such, the Board finds that the Veteran is entitled to a temporary total disability rating for his right knee disability from October 1, 2009 through June 1, 2010 (i.e., the remainder of the one year period following the Veteran's partial right knee replacement).

The evidence demonstrates that the Veteran is also entitled to a higher disability evaluation of 30 percent beginning June 2, 2010.  According to Diagnostic Code 5055, a 30 percent disability evaluation is the minimal evaluation permitted following a knee replacement.  Id.  As such, the Board finds that a 30 percent rating, beginning June 1, 2010, is warranted for the right knee meniscectomy with degenerative changes, status post partial knee replacement disability.

The Board further finds that the preponderance of the evidence demonstrates that the Veteran is not entitled to a disability rating in excess of 30 percent for his right knee disability at any time beginning June 2, 2010.  Under Diagnostic Code 5055, following the 100 percent rating for one year, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Initially, the Board observes that a 100 percent rating under Diagnostic Code 5055 for the period beginning June 2, 2010 is not applicable, as it has been more than one year following implantation of the prosthesis.  

Further, the clinical findings and subjective complaints noted do not demonstrate chronic residuals consisting of severe painful motion or weakness in the affected extremity as contemplated by a 60 percent evaluation under Diagnostic Code 5055.  For example, the December 2011 VA examiner noted normal strength in the right knee.  During the November 2009 VA examination report, the Veteran had right knee flexion to 92 degrees, with pain at 92 degrees, and right knee extension was to 0 degrees, without pain.  In a December 2011 VA examination report, right knee flexion was to 90 degrees, with pain at 80 degrees, and right knee extension was to 0 degrees, without pain.  The VA examination reports indicated that after repetitive movement, no additional loss of motion was noted.  Such clinical findings demonstrate limitations of flexion and extension warranting no more than a zero percent evaluation under Diagnostic Codes 5260 and 5261, even with consideration of pain.  As such, these ranges of motion are not representative of "severe painful motion" that would warrant a rating higher than 30 percent under Diagnostic Code 5055.  

Diagnostic Code 5258 (dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint) and Diagnostic Code 5259 (removal of semilunar cartilage) are not applicable to this analysis as they do not provide for ratings higher than the currently assigned 30 percent.  There is no evidence tending to show that the Veteran's service-connected right knee disability is characterized by nonunion of the tibia and fibula; as such, Diagnostic Code 5262 (impairment of the tibia and ficula) is not applicable.  Further, as there is no evidence that the right knee disability is productive of ankylosis or complete immobility of the knee joint, Diagnostic Code 5256 (ankylosis of the knee) is not applicable. 

The Board has considered whether a separate rating under Diagnostic Code 5257 is warranted for recurrent subluxation or lateral instability of the right knee.  This is significant because separate ratings may be assigned for both arthritis and instability of the knee where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Specifically, Diagnostic Code 5257 allows for a 10 percent rating when there is mild recurrent subluxation or lateral instability of the knee; a 20 percent rating for moderate recurrent subluxation or lateral instability of the knee; and a 30 percent disability rating for severe recurrent subluxation or lateral instability of the knee.  Diagnostic Code 5257, however, is not among the code sections that Diagnostic Code 5055 instructs the rater to consider.  Therefore, the Board concludes that the current ratings under Diagnostic Code 5055 do not contemplate knee impairment characterized recurrent subluxation or lateral instability.  Moreover, despite complaints by the Veteran of right knee instability, objective testing conducted in the November 2009 and December 2011 VA examinations reveal no instability of the right knee.  For example, the November 2009 VA examiner found that the medial and lateral collateral ligaments stability test, the anterior and posterior cruciate ligaments stability test, and the medial and lateral meniscus stability test were all within normal limits.  The December 2011 VA examiner similarly found that all joint stability tests were normal.  As such, entitlement to a separate disability rating under Diagnostic Code 5257 is not warranted. 

The Board has also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, at 204-7.  The Veteran has stated that he occasionally wears a brace and uses a cane.  See November 2009 and December 2011 VA examination reports.  During the November 2009 VA examination report, the Veteran reported that during flare-ups he experiences pain and limited motion when kneeling, standing, and walking.  He also reported that he was unable to walk short distance or climb stairs.  In the December 2011 VA examination, the Veteran reported that his right knee flares-up approximately once or twice a week, but as often as daily.  The Veteran stated that any sitting or prolonged walking aggravated the knee.  Despite the Veteran's reports of increased symptoms during flare-ups, both the November 2009 and December 2011 VA examiners noted that the Veteran did not have additional limitation of motion of the right knee following repetitive use testing.  Even considering the Veteran's reports of pain, right knee extension was normal and flexion was, at worst, to 90 degrees.  See November 2009 and December 2011 VA examination reports.

Further, the Board finds that a separate compensable rating for the Veteran's right knee scars is not warranted for the entire increased rating period.  The November 2009 VA examination reports reflects that the Veteran has a scar on the lateral right knee from the partial knee replacement that measures 3.5 cm by 0.2 cm.  The scar was noted to be linear and not painful on examination.  The November 2009 examiner also noted two scars located medially on the knee, which measured 1.0 cm by 0.2 cm.  These scars were also linear and not painful on examination.    

Upon review of the evidence of record, there is no evidence that any scars are deep or nonlinear, cover an area of at least 144 square inches (or 929 square centimeters), or are painful or unstable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (scars).  Further, any possible limitation of motion due scarring is already contemplated by the assigned 30 percent rating for right knee disability under Diagnostic Code 5055.  As such, a separate compensable rating for right knee scars is not warranted.  

The Board has also reviewed VA treatment records, to include those found in the Virtual VA electronic claims.  Although these treatment notes continue to show complaints and treatment for the Veteran's right knee, the Board finds that they do not provide evidence more nearly approximating a rating in excess of 30 percent under any applicable Diagnostic Code.  

Moreover, the Board has considered the Veteran's statements in connection with his claim for an increased rating for the right knee disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Veteran is competent to report symptoms, such as pain and limitation of motion, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which the right knee disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value. 
As such, the Board finds the November 2009 and December 2011 VA examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).

In sum, the Board finds that a total (100 percent) disability rating from October 1, 2009 through June 1, 2010, for partial right knee replacement, is warranted.  The Board further finds that, for the period beginning June 2, 2010, a 30 percent rating, but no higher, for right knee meniscectomy with degenerative changes, status post partial knee replacement with residual scar, is warranted. 

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Veteran's right knee disability has been manifested by painful motion associated with degenerative changes and a partial knee replacement.  The schedular rating criteria contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for such noncompensable limitation of motion due to painful arthritis (Diagnostic Codes 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (Diagnostic Codes 5055, 5256, 5260, 5261), including motion limited to orthopedic factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), as well as instability and subluxation (Diagnostic Code 5257), which has not been found to be demonstrated in the Veteran's case. 
In this case, comparing the Veteran's disability level and symptomatology of the right knee to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are therefore adequate.  Because the schedular rating criteria are adequate to rate the Veteran's right knee disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Finally, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has indicated that he is currently employed full-time.  See February 2009 and February 2014 VA treatment records in Virtual VA.  As such, the issue of TDIU is not raised in this case.


ORDER

A total (100 percent) disability rating from October 1, 2009 through June 1, 2010, for partial right knee replacement, is granted.

For the period beginning June 2, 2010, a 30 percent rating, but no higher, for right knee meniscectomy with degenerative changes, status post partial knee replacement with residual scar, is granted.  




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


